Title: To Thomas Jefferson from Robert Montgomery, 25 August 1787
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 25 Aug. 1787. Last wrote TJ on 24 July and has had no reply. Has letters from Algiers of 17 Aug. “which mention that the fury  of the Plague was much Mitigated … Scarce two Persons were daily carried off by it whereas Some months ago the deaths frequently ascended to two hundred and twenty.” Deaths since 1 Jan. are estimated at 16,000 Mohammedans, 1,800 Jews, and 640 Christian slaves, including “only three of our Wretches.” Four of their group are working in the dockyard, remainder as servants in the king’s house, except captains and mates who are “Supported by the Bounty of Congress.” Some small corsairs are now at sea. Many seamen having succumbed to the plague, it is believed the Algerines will not be able to man their vessels for summer cruising—but American ships should be on guard. Hopes to be appointed consul at Alicante; has only written to some of his friends about this; but asks TJ’s advice whether he should send a memorial to Congress.
